Citation Nr: 0517711	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
cold injury, left foot, currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.110, Diagnostic Code 7122, 
exclusive of a 10 percent disability rating for peripheral 
neuropathy.

2.  Entitlement to an increased evaluation for residuals, 
cold injury, right foot, currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.110, Diagnostic Code 7122, 
exclusive of a 10 percent disability rating for peripheral 
neuropathy.

3.  Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1981 to July 1984.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied a compensable evaluation 
for residuals, fracture, left fourth toe, denied an 
evaluation in excess of 10 percent for residuals, cold 
injury, left foot, and denied an evaluation in excess of 10 
percent for residuals, cold injury, right foot.  

By a decision issued in September 2001, the Board remanded 
the claims.  In a March 2003 rating decision, the RO 
increased the evaluation for cold injury residuals by 
separately evaluating peripheral neuropathy in each foot, 
assigning a 10 percent evaluation for left foot neuropathy 
and a 10 percent evaluation for right foot neuropathy.  By a 
decision issued in July 2003, the Board denied entitlement to 
an evaluation in excess of 10 percent for each foot for 
residuals of a cold injury and denied an increased 
(compensable) evaluation for residuals, fracture, left fourth 
toe.  

The appellant appealed the Board's July 2003 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an order issued in February 2005, the Court 
vacated the July 2003 Board decision, and remanded the matter 
to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its February 2005 Order, the Court stated that VA failed 
to provide proper notice to the veteran in this case as 
required by 38 U.S.C.A. § 5103(a) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In particular, the Court determined 
that two letters sent by the RO in February 2002 and October 
2002 and a March 2003 supplemental statement of the case 
(SSOC) were inadequate to provide the appellant notice of the 
evidence necessary to substantiate her claim with the 
specificity required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board cannot provide the notification required by the 
Court.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the claims must be Remanded.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the complete 
text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA.  
Advise the veteran of the evidence 
required to substantiate the claims on 
appeal, and advise the veteran that it is 
her responsibility to identify any 
evidence, of any type, she wants VA to 
attempt to obtain.   Advise the veteran 
in detail of the regulations governing 
the claims on appeal, including the 
provisions of 38 C.F.R. § 4.14 regarding 
pyramiding. 

Advise the veteran that, if there are any 
additional documents, reports, or types 
of records which might substantiate her 
claims, she should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in her possession or to identify 
any evidence that might be obtained that 
might substantiate any claim on appeal.  

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the severity of the 
residuals of a cold injury in each foot, 
and the severity of residuals of a toe 
fracture, including statements from 
former or current employers or co-
workers, acquaintances, family members, 
or others, or employment records, records 
reflecting reasons for time lost from 
work, and the like, which might 
substantiate the veteran's contentions.  

3.  VA treatment reports from November 
2002 to the present should be obtained.  

4.  The veteran should be afforded the 
opportunity to identify any relevant 
private treatment records, especially 
records since November 2002.  

5.  The veteran should be asked to state 
in writing whether the severity of any of 
the service-connected disabilities at 
issue, that is, residuals, fracture, left 
fourth toe, residuals, cold injury, left 
foot, or residuals, cold injury, right 
foot, have increased in severity since 
the November 2002 VA examination.  If the 
veteran indicates that any disability 
which is a subject of this appeal has 
increased in severity or changed, the 
veteran should be afforded VA 
examination(s) as appropriate to 
ascertain the current nature and extent 
of severity of the disability.  Any 
special studies required for evaluation 
of the disability should be conducted.  
The claims files must be made available 
to the examiner for review of pertinent 
documents therein.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner should 
be asked to describe the symptoms of each 
service-connected disability at issue 
(right foot cold injury residuals, left 
foot cold injury residuals, left fourth 
toe fracture residuals) in detail, and 
the functional limitations due to such 
symptoms should be thoroughly described 
and evaluated.

The Board notes, in this regard, that the 
10 percent evaluation assigned for 
peripheral neuropathy of the left lower 
extremity and to 10 percent evaluation 
assigned for peripheral neuropathy of the 
right lower extremity are not the subject 
of this appeal.  The report should 
reflect that the examiner(s) has/have 
distinguished between symptoms and 
functional limitations of the 
disabilities at issue (right foot cold 
injury residuals, left foot cold injury 
residuals, left fourth toe fracture 
residuals) and symptoms or functional 
limitations due to peripheral neuropathy.  
If the examiner cannot determine whether 
a particular symptom or functional 
limitation is due to peripheral 
neuropathy or to a service-connected 
disability on appeal, the examiner should 
so state.  

6.  The veteran is hereby notified that 
it is her responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of her 
claims.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  

If the veteran does not report for 
scheduled examination(s), documentation 
should be associated with the claims file 
showing that notice of the examination 
was sent to the veteran's last known 
address.  If any notice afforded the 
veteran is returned as undeliverable, the 
file should so indicate.  

7.  After the above notification and 
development have been completed, the 
claims should be readjudicated, including 
considering all additional evidence.  If 
any decision with respect to the claims 
on appeal remains adverse to the veteran, 
she should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


